247 S.W.3d 593 (2008)
Eric BETZOLD, Claimant/Appellant,
v.
The RENAISSANCE GUILD, LLC, Employer/Respondent.
No. ED 90115.
Missouri Court of Appeals, Eastern District, Division One.
March 18, 2008.
*594 Brian Stokes, The Stokes Law Office, St. Louis, MO, for appellant.
Renee Martin, St. Louis, MO, Respondent Acting Pro Se.
Before KATHIANNE, KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).